On Motions for Rehearing.
The State, in connection with her motion for rehearing, has requested that the disposition of the motion be postponed until the Supreme Court has disposed of the case of State v. Balli et al., Tex. Civ. App.173 S.W.2d 522. A careful examination of that case has convinced us that few of the issues involved here are involved in that case. In our opinion a prompt disposition by us of this motion will best subserve the interests of all parties to the appeal.
It has been called to our attention that, in connection with the statement with reference to the payment of taxes on the property involved since about 1879, we failed to mention that payments were not made on excess acreage. As we read the record, such is the case.
Further, in the original opinion, it was stated that the grants in the relevant area made to Power and Hewetson were in an early day declared invalid by the Supreme Court, citing the cases of Smith v. Power,14 Tex. 146, and Smith v. Power, 23 Tex. 30. It was further stated that subsequent to these holdings applications to purchase were made in these areas, included in the grants to said empresarios; that in connection with these applications surveys were made by Surveyors Richardson and Talley and Surveyor Ward. These applications were made prior and not subsequent to the holding in the two cases above referred to. *Page 1018 
As to the O'Sullivan survey, it may not be out of place to make this additional statement: The purpose or intention thereof unquestionably was to locate and describe the lands immediately north of the north line of the Hewetson headright grant. In order to carry out this intention it was necessary for O'Sullivan to locate the north line of the Hewetson grant. His interpretation and application of the calls for frontage on the two relevant creeks as to the system of survey, seem to be justified and required by the law of the State of Coahuila and Texas, by the interpretation of such law by the Supreme Court of Texas, and by the construction of the United States Supreme Court and the Supreme Court of California of ancient Spanish, Mexican or colonial grants. Likewise this seems to have been the interpretation placed on such calls by the early surveyors and the responsible officers of the governments making the grants. White v. Holliday, 11 Tex. 606; Welder v. Carroll, 29 Tex. 317; Tucker v. Smith, 68 Tex. 473, 3 S.W. 671; Corrigan v. State,42 Tex. Civ. App. 171, 95 S.W. 95; Sullivan v. State, 41 Tex. Civ. App. 89,95 S.W. 645; Schaeffer v. Berry, 62 Tex. 705; Kenedy Pasture Co. v. State, Tex.Civ.App. 196 S.W. 287; Land v. Dunn, Tex.Civ.App. 241 S.W. 580; Hicks v. Coleman, 25 Cal. 122, 85 Am.Dec. 103; Massie v. Watts, 6 Cranch 148, 3 L. Ed. 181; United States v. Sutherland, 19 How. 363, 15 L. Ed. 666.
In some, if not most, of the cases cited above the opinions are not specific as to construing a call for a stream frontage as a call for a base line. A careful reading of such cases will demonstrate, we think, that base lines rather than meandered lines were applied as establishing the survey or surveys involved. If frontage was based on a base line in the old surveys, in applying a call for such frontage to such survey, the use of a base rather than meandered line would seem to find justification. In this case such construction is fortified by over one hundred years of consistent recognition by the granting state, by the succeeding states, by the grantees and by the public. The recognition by the State of Coahuila and Texas is intrinsic in the descriptive terms of the grants. The calls for the two square leagues, for instance, could only be interpreted as calling for a base line frontage. Recognition by the public is to be inferred from the fact that, except in the cases mentioned in the concurring and original opinions, applications to purchase did not infringe upon either the Hewetson or the Power headright, and so likewise as to the Hearn headright. The acts of recognition by the State of Texas and the successors in title to these two grants have been set forth at some length in the original opinion.
Independent of any inference of fact drawn from the lapse of time, coupled with the conduct of the State with reference to the grant of the preceding sovereign, O'Sullivan correctly located the north line of the Hewetson as coincidental with his monumented line for the south line of the Swisher Surveys.
For over one hundred years by unequivocal acts the north line of the Hewetson headright has been recognized in the position at least as far north as the position given it by the O'Sullivan Survey. There can be no safer evidence of its true location. Here, there is no good reason for a departure from that high good faith evidenced by the decisions of the courts of the Republic and the States in dealing with the grants of the superseded sovereign. Here, a title is asserted that was never before asserted until the filing of the intervention in 1942. This assertion repudiates the act of every Land Commissioner from the days of the Republic to the present time. The State now claims title after she has disclaimed for almost one hundred years. Were it necessary, there is ample evidence here to presume a grant — grants from the State of Coahuila and Texas, grants in conformity with the location of the north line of the Hewetson by O'Sullivan. Texas-Mexican R. Co. v. Uribe,85 Tex. 386, 20 S.W. 153. It would hardly be consistent for the courts of Texas to give a different legal effect to the acts of her high officers than to those of the officials of a superseded government. This seems to hold true where the official acts of the officers of the State were in the light of the official acts of the officers of the superseded government.
James Power, James Hewetson, Victor Loupy, and perhaps every other person who resided near these grants at or about the time same were made, are dead. There is no living person who can testify as to just what was done in consummation thereof. When attack is made at this late date every lawful presumption should be made in favor of their validity. If this be not *Page 1019 
true, time and development of land may tend to make the title thereto insecure rather than more secure. The land in question was titled before the Republic came into existence, and is such today.
A careful reconsideration of the entire case has convinced the majority that the disposition thereof was correct.
It is ordered that the motion for rehearing be in all things overruled.